Name: Commission Implementing Regulation (EU) 2016/1619 of 8 September 2016 amending Implementing Regulation (EU) No 948/2014 as regards the last day for submission of applications for private storage aid for skimmed milk powder
 Type: Implementing Regulation
 Subject Matter: international trade;  economic policy;  agricultural policy;  accounting;  cooperation policy;  distributive trades;  agricultural structures and production;  Europe;  processed agricultural produce;  food technology
 Date Published: nan

 9.9.2016 EN Official Journal of the European Union L 242/28 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1619 of 8 September 2016 amending Implementing Regulation (EU) No 948/2014 as regards the last day for submission of applications for private storage aid for skimmed milk powder THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 18(2), Article 20(c), (f), (l), (m) and (n) and Article 223(3)(c) thereof, Having regard to Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (2), and in particular Article 4 thereof, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (3), and in particular Article 62(2)(b) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 948/2014 (4) opened private storage for skimmed milk powder in view of the particular difficult market situation, notably resulting from the ban introduced by Russia on imports of dairy products from the Union. (2) That private storage scheme has been extended by Commission Implementing Regulations (EU) No 1337/2014 (5), (EU) 2015/303 (6), (EU) 2015/1548 (7) and (EU) 2016/224 (8). As a result, applications for aid can be lodged until 30 September 2016. (3) On 29 June 2016, Russia prolonged the ban on the import of agricultural products and foodstuffs originating in the Union until the end of 2017. (4) The production of skimmed milk powder in the Union increased by 18 % in the period from January to April 2016 as a result of increased milk production, while exports declined by 8 % in the same period. Exports of skimmed milk powder traditionally represent some 40 to 50 % of the total skimmed milk powder production in the Union. (5) As a consequence, prices of skimmed milk powder in the Union continue to be under downward pressure. (6) In view of the current market situation it is appropriate to secure the undisrupted availability of the private storage aid scheme for skimmed milk powder and to extend it until the start of the 2017 intervention period on 1 March 2017. (7) In order to avoid any interruption of the possibility for lodging applications under the scheme, this Regulation should enter into force on the day following that of its publication. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 5 of Implementing Regulation (EU) No 948/2014, 30 September 2016 is replaced by 28 February 2017. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 346, 20.12.2013, p. 12. (3) OJ L 347, 20.12.2013, p. 549. (4) Commission Implementing Regulation (EU) No 948/2014 of 4 September 2014 opening private storage for skimmed milk powder and fixing in advance the amount of aid (OJ L 265, 5.9.2014, p. 18). (5) Commission Implementing Regulation (EU) No 1337/2014 of 16 December 2014 amending Implementing Regulations (EU) No 947/2014 and (EU) No 948/2014 as regards the last day for submission of applications for private storage aid for butter and skimmed milk powder (OJ L 360, 17.12.2014, p. 15). (6) Commission Implementing Regulation (EU) 2015/303 of 25 February 2015 amending Implementing Regulations (EU) No 947/2014 and (EU) No 948/2014 as regards the last day for submission of applications for private storage aid for butter and skimmed milk powder (OJ L 55, 26.2.2015, p. 4). (7) Commission Implementing Regulation (EU) 2015/1548 of 17 September 2015 amending Implementing Regulations (EU) No 947/2014 and (EU) No 948/2014 as regards the last day for submission of applications for private storage aid for butter and skimmed milk powder (OJ L 242, 18.9.2015, p. 26). (8) Commission Implementing Regulation (EU) 2016/224 of 17 February 2016 amending Implementing Regulations (EU) No 947/2014 and (EU) No 948/2014 as regards the last day for submission of applications for private storage aid for butter and skimmed milk powder (OJ L 41, 18.2.2016, p. 8).